Citation Nr: 0840153	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for basal and squamous 
cell carcinoma.

2.  Entitlement to service connection for actinic keratosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2002 final decision, the RO denied service 
connection for basal and squamous cell carcinoma.  These two 
specific types of skin disorders were denied.  

The veteran seeks to reopen his claim of service connection 
for basal and squamous cell carcinoma.  In support of his 
claim, he submitted a form titled "WOUND CARE INSTRUCTIONS 
ELECTRODESSICATION" and indicated that he had a basal cell 
carcinoma removed at Franz Dermatology and Associates, Inc., 
in January 2005 and had an appointment scheduled in October 
2008.  Those clinical records have not been obtained.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist.  

In addition, the veteran submitted evidence of treatment for 
actinic keratosis for which he also seeks to establish 
service connection.  The RO denied all of the veteran's 
claimed skin disorders on a new and material basis, based on 
the previously mentioned July 2002 rating decision.  However, 
service connection for actinic keratosis was neither 
considered nor denied in that rating decision.  As such, the 
veteran should be provided notice in compliance with the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of service connection for actinic 
keratosis.  See, e.g., Pelegrini v. Principi, 
18 Vet. App. 112 (2004); VAOPGCPREC 7-2004 
(July 16, 2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  After obtaining the appropriate 
medical release, obtain and associate 
with the claims file copies of all 
clinical records of the veteran's 
treatment at the Franz Dermatology and 
Associates, Inc., to include January 2005 
treatment for a basal cell carcinoma as 
well as October 2008 treatment records.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




